TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00811-CR

NO. 03-05-00812-CR

NO. 03-05-00813-CR

NO. 03-05-00814-CR
NO. 03-05-00815-CR

NO. 03-05-00816-CR



The State of Texas, Appellant

v.


John Dominick Colyandro, Appellee


&

James Walter Ellis, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331stJUDICIAL DISTRICT
NOS. D-1-DC-05-904150, D-1-DC-05904156, D-1-DC-05-904159,
D-1-DC-05-904151, D-1-DC-05-904157 & D-1-DC-05-904160,
HONORABLE WAYNE PATRICK PRIEST, JUDGE PRESIDING


O R D E R

PER CURIAM

	In light of the district court's decision to defer further action pending the resolution
of the State's appeal, the State has filed a motion to dismiss its motion to stay further proceedings
in the trial court.  The State of Texas has filed a motion to dismiss its motion to stay further
proceedings in the trial court.  We grant the State's motion to dismiss, and the motion to stay further
proceedings is dismissed.

Before Justices B. A. Smith, Patterson and Puryear
Filed:   December 22, 2005
Do Not Publish